.)
     AO 245B (Rev. 02/08/2019) Judgment in a Criminal Petty Case (Modified)                                                                Page 1 of I



                                                  UNITED STATES DISTRICT COURT
                                                        SOUTHERN DISTRICT OF CALIFORNIA

                            United States of America                               JUDGMENT IN A CRIMINAL CASE
                                                  V.                               (For Offenses Committed On or After November 1, 1987)


                            Alfredo Gonzalez-Ortega                                Case Number: 3:20-mj-20364

                                                                                   Karren Kenney
                                                                                   Defendant 's Attorney


     REGISTRATION NO. 8952 7298
                                                                                                                    FILED
     THE DEFENDANT:                                                                                                   FEB I 8 202il
      lZl pleaded guilty to count( s) I of Complaint
      •     was found guilty to count( s)                                                   CLERK US DISTRICT COURT
                                                                                        SOUTHERN DISTRICT OF CALIFORNIA
            after a plea of not guilty.                                                                    ~        UIY


            Accordingly, the defendant is adjudged guilty of such count(s), which involve the following offense(s):
     Title & Section                             Nature of Offense                                                  Count Number(s)
     8:1325                                      ILLEGAL ENTRY (Misdemeanor)                                         I
      •     The defendant.has been found not guilty on count(s) _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ __
      D Count(s) _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ dismissed on the motion of the United States.

                                                 IMPRISONMENT
            The defendant is hereby committed to the custody of the United States Bureau of Prisons to be
     imprisoned for a term of:
                                                                              \/                  i I c-
                                            •    TIME SERVED                  /E\----------days
      lZl   Assessment: $10 WAIVED          lZl Fine: WAIVED
      lZl   Court recommends USMS, ICE or DHS or other arresting agency return all property and all documents in
      the   defendant's possession at the time of arrest upon their deportation or removal.
      D     Court recommends defendant be deported/removed with relative, _ _ _ _ _ _ _ _ _ charged in case


          IT IS ORDERED that the defendant shall notify the United States Attorney for this district within 30 days
     of any change of name, residence, or mailing address until all fines, restitution, costs, and. special assessments
     imposed by this judgment are fully paid. If ordered to pay restitution, the defendant shall notify the court and
     United States Attorney of any material change in the defendant's economic circumstances.

                                                                               Tuesday, February 18, 2020
                         _,,,-,\

                     /         i
                     .       il
                               !
                         •·If l•u•/ /
     Received     A/ tf ,u/)' ·             f•

                / bUSM                  /
                                                    I
                                                   /,                          UNITED STATES MAGISTRATE JUDGE


     Clerk's Office Copy                                                                                                      3:20-mj-20364
